Case 4:19-cv-00902-ALM-CAN Document 65 Filed 07/07/20 Page 1 of 3 PageID #: 257




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS


   CRAIG CUNNINGHAM,                                §
   Plaintiff,                                       §
                                                    §
   v.                                               §
                                                    § 4:19-cv-00902-ALM-CAN
   JP3 Enterprises, LLC, DBA My Vehicle             §
   Protection, Ensurety Ventures, LLC, dba          §
   Omega Auto Care, Lyndon Southern                 §
   Insurance Company, EGV Companies, Inc.,          §
   Auto Knight Motor Club, Inc., EFS
   Companies, LLC, James William Pyant,
   Drew Gomberg, Suncoast Merchant Services,
   Inc.,

   Defendants.


                    STIPULATION OF DISMISSAL WITH PREJUDICE

          NOW COMES the PLAINTIFF, Craig Cunningham, and the Defendants JP3 Enterprises,

 LLC, Ensurety Ventures, LLC d/b/a Omega Auto Care, Lyndon Southern Insurance Company,

 EGV Companies, Inc., Auto Knight Motor Club, Inc., EFS Companies, LLC, and James William

 Pyant (collectively “Defendants”), by and through their respective attorneys or individually, and

 pursuant to Fed. R. Civ. P. 41(a), who hereby stipulate and agree to the dismissal with prejudice

 of PLAINTIFF Craig Cunningham’s claims against DEFENDANTS JP3 Enterprises, LLC,

 Ensurety Ventures, LLC d/b/a Omega Auto Care, Lyndon Southern Insurance Company, EGV

 Companies, Inc., Auto Knight Motor Club, Inc., EFS Companies, LLC, and James William Pyant.

 Each Party shall bear their own respective costs and attorneys’ fees. This Stipulation of Dismissal

 With Prejudice disposes of the entire action.




                                             Page 1 of 3
 44355693v1
Case 4:19-cv-00902-ALM-CAN Document 65 Filed 07/07/20 Page 2 of 3 PageID #: 258

                                                                 Case No. 4:19-CV902-ALM-CAN
                                                        Cunningham v. JP3 Enterprises, LLC, et al.
                                                          Stipulation of Dismissal With Prejudice


 Date: July 7, 2020


 Respectfully submitted,


  /s/ Craig Cunningham                         GREENSPOON MARDER LLP
  Craig Cunningham                             By: /s/ William L. Tucker
  Email: projectpalehorse@hushmail.com         William L. Tucker, FL Bar No. 92580
  Telephone: (615) 348-1977                    Admitted Pro Hac Vice
  Pro Se                                       200 E. Broward Blvd., Suite 1800
                                               Ft. Lauderdale, FL 33001-1949
                                               Tel.: (954) 527-6208
                                               Fax: (954) 333-4208
                                               Email: william.tucker@gmlaw.com
                                               jacqueline.kerr@gmlaw.com

                                               Attorneys for Defendants JP3 Enterprises,
                                               LLC, Ensurety Ventures, LLC, EGV
                                               Companies, Inc., EFS Companies, LLC and
                                               James William Pyant

                                               KILPATRICK TOWNSEND &
                                               STOCKTON LLP
                                               By: /s/ Raymond T. Fischer
                                               Raymond T. Fischer
                                               Texas Bar No. 24038446
                                               rfischer@kilpatricktownsend.com
                                               2001 Ross Avenue, Suite 4400
                                               Dallas, Texas 75201
                                               Phone: (214) 922-7100
                                               Fax: (214) 922-7101

                                               /s/ Jeffrey H. Fisher
                                               James F. Bogan III, lead attorney
                                               Georgia Bar No. 065220
                                               Admitted Pro-Hac Vice
                                               jbogan@kilpatricktownsend.com
                                               Jeffrey H. Fisher
                                               Georgia Bar No. 981575
                                               Admitted Pro-Hac Vice
                                               jfisher@kilpatricktownsend.com
                                               KILPATRICK TOWNSEND
                                                   & STOCKTON LLP

                                         Page 2 of 3
 44355693v1
Case 4:19-cv-00902-ALM-CAN Document 65 Filed 07/07/20 Page 3 of 3 PageID #: 259

                                                           Case No. 4:19-CV902-ALM-CAN
                                                  Cunningham v. JP3 Enterprises, LLC, et al.
                                                    Stipulation of Dismissal With Prejudice

                                         1100 Peachtree Street, Suite 2800
                                         Atlanta, Georgia 30309-4528
                                         Phone: (404) 815-6500
                                         Fax: (404) 815-6555

                                         Counsel for Defendants Lyndon Southern
                                         Insurance Company & Auto Knight Motor
                                         Club




                                   Page 3 of 3
 44355693v1
